Citation Nr: 1443189	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-14 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and posttraumatic stress disorder (PTSD).  

In a May 2012 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective from October 9, 2009.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status.

A hearing was held on August 17, 2012, in Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's sensorineural left ear hearing loss is at least as likely as not related to service as it is to any other cause.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue being decided, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is included among those chronic diseases.  38 C.F.R. § 3.309(a).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336; 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was afforded a VA audiological examination in April 2010.  The audiometric findings show hearing loss in the left ear of a severity which meets the regulatory requirements of a current "disability" for VA service connection purposes.  38 C.F.R. § 3.385.  Thus, a left ear hearing loss disability has been shown, and the remaining question is whether the hearing loss had its onset in service or is otherwise the result of a disease or injury incurred service.  38 C.F.R. § 3.303.

The Veteran contends that his hearing loss is a result of in-service noise exposure from his service with an artillery unit.  The Veteran received an Army Commendation Medal for Heroism for his combat service in the Vietnam War.  The Veteran is thus considered a combat veteran for purposes of 38 U.S.C.A. § 1154(b). Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See Colette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The announcement of the award describes military operations where the Veteran was exposed to enemy automatic weapons fire and directly fired his howitzer multiple times.  The Board finds this to be consistent with the incurrence of acoustic trauma.  Additionally, the Veteran's service personnel records indicate that he served as a cannoneer with an artillery unit, and received the parachute badge, both of which are also consistent with excessive noise exposure.  As the Board finds the Veteran to be a combat veteran whose assertions of acoustic trauma from combat are consistent with the time, place, and circumstances of such service, the Veteran is thus presumed to have sustained acoustic trauma in service.  Acoustic trauma will be conceded despite findings recorded on the separation examination documenting normal hearing acuity, as hearing within normal limits on audiometric testing at separation from service does not preclude service connection for a current hearing disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran reported at his April 2010 VA examination that he has noticed hearing loss since shortly after Vietnam.  While the Veteran is competent to report observing subjective difficulties with his hearing, he is not competent to report "hearing loss", as this determination is based on the results of objective audiometric testing.  See 38 C.F.R. § 3.159(a)(1) and (a)(2).  The Veteran also reported that he has not had other recreational or occupational noise exposure.  The Board finds the Veteran competent to describe his subjectively-experienced hearing difficulties, and finds no reason to question the credibility of this statement.  

The Board notes that the April 2010 VA examiner opined that the Veteran's current left ear hearing loss is more likely than not a result of acoustic trauma after military service, because enlistment and separation audiograms showed hearing within normal limits and because there was no standard threshold shift during the Veteran's military service.  

A November 1963 enlistment audiogram demonstrated pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
-10  (5)
-10  (0)
-10  (0)
-10  (0)
-10  (-5)
-10  (0) 
LEFT
-10  (5)
-10  (0)
-10  (0)
-10  (0)
-5  (0)
-10  (0)  

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

A November 1966 separation audiogram demonstrated pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
0  (15)
0  (10)
0  (10)
  /
0  (5)
   /
LEFT
0  (15)
0  (10)
0  (10)
  /
0  (5)
    /

As noted above, hearing within normal limits on audiometric testing at separation from service does not preclude a finding of entitlement to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, although the examiner opined that there was no standard threshold shift, she did not provide an explanation for the decrease in hearing acuity present across all of the pure tone thresholds, demonstrated between the November 1963 entrance and the November 1966 exit audiograms, nor did she explain what would constitute a standard threshold shift.  The Board therefore finds the examination to be inadequate, and lacking in probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

The Board could remand the case for another opinion on the matter.  However, the Board has determined that a VA Training Letter on Hearing Loss provides enough information about the likely causes of sensorineural hearing loss, the type that this Veteran has, to resolve the benefit of the doubt on the remaining issue of the likelihood of a connection between the Veteran's current left ear hearing loss and noise exposure in service.  See Training Letter 10-02 (March 18, 2010).  In this regard, the Training Letter notes that "[t]he two most common causes of [sensorineural hearing loss] are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  Training Letter at 3.  Because the VA examiner opined that the Veteran's hearing loss is related to acoustic trauma, and because the Veteran is found to have incurred acoustic trauma in service and have credibly denied excessive noise exposure post-service, the Board will resolve the benefit of the doubt in favor of the Veteran in finding that it is at least as likely that the Veteran's left ear hearing loss is the result of noise exposure in service as it is the result of any other cause or factor including presbycusis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

In sum, the evidence demonstrates that the Veteran has left ear sensorineural hearing loss which meets the level of severity under VA regulations to constitute a hearing loss disability for service connection purposes; the Veteran experienced excessive noise exposure during active duty; and, resolving reasonable doubt in favor of the Veteran, his current hearing loss is as likely the result of in-service noise exposure as it is the result of any other known or common cause of sensorineural hearing loss.  Thus, the Board concludes that service connection for left ear hearing loss is warranted on a direct basis.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Having so concluded, the Board need not decide whether left ear hearing loss is warranted on a presumptive basis under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

ORDER

Service connection for left ear hearing loss is granted.


REMAND

Reason for remand:  To afford the Veteran a contemporaneous and adequate examination

As noted above, the April 2010 audiological examination report is found to be inadequate because it improperly placed a great deal of weight on an exit audiogram demonstrating normal hearing at separation and because the examiner did not explain the significance of decrease in hearing acuity demonstrated across all the pure tone thresholds between entrance and separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  Thus a supplemental opinion is warranted.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, and because the most recent audiological examination was conducted more than four years ago, the Board will remand the issue for a new examination as opposed to merely requesting an additional medical opinion.

Accordingly, the claim is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his right ear hearing loss.  All indicated studies should be conducted.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss was caused by, or is otherwise related to, his active military service?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

In reaching a conclusion, the examiner should note that the Veteran is presumed to have been exposed to excessive noise during combat in Vietnam.  The examiner should also comment upon the medical significance of the 10 decibel downward shift for each of the pure tone thresholds (500 Hertz to 4000 Hertz) between the November 1963 entrance and November 1966 separation examinations.

2.  Thereafter, review the requested medical report to ensure responsiveness and compliance with the directives of this remand.  If needed, implement corrective procedures.  

3.  After completing the aforementioned directives, conduct any further development deemed necessary, and readjudicate the claim of entitlement to service connection for right ear hearing loss in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


